Citation Nr: 1716913	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-10 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified (NOS).

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus, type II. 

4.  Entitlement to service connection for neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	African American PTSD Association

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966, with service in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the Agency of Original Jurisdiction (AOJ), inter alia, denied service connection for hypertension and neuropathy of upper extremities, and refused to reopen the claim of entitlement to service connection for PTSD.  In May 2010, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012.

In July 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge, at the RO.  A transcript of the hearing is of record. 

In January 2015, the Board, inter alia, reopened the claim for service connection for a PTSD, as well as the claim for service connection for hypertension, and remanded the claims for service connection, on the merits.  The Board also remanded the claims of entitlement to service connection for neuropathy of all the upper extremities.

As regards the characterization of the reopened claim for PTSD, the Board expanded this matter to include consideration of all diagnosed psychiatric disorders, as indicated on the title page.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of the claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim).

Also in January 2015, the Board granted the Veteran's claim for service connection for tinnitus and remanded a claim for service connection for hearing loss.  On remand, the agency of original jurisdiction (AOJ) granted the claim for service connection for hearing loss.  These matters are no longer before the Board.

In October 2015, the Board remanded the remaining claims on appeal.  On remand, the AOJ granted the claims of service connection for peripheral neuropathy of the bilateral lower extremities, as well as erectile dysfunction.  These matters are no longer before the Board.

Although the Veteran previously had a paper claims file, this appeal is now being processed fully utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

Also, this  appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  All notification and development needed to fairly resolve each  claim decided herein has been accomplished.

2.  Although the Veteran did not engage in combat with the enemy, and there is no official documentation of an in-service stressor, the Veteran's reported stressors appear to be consistent with the circumstances of his Vietnam service.

3.  The medical opinions on the question of whether the Veteran meets the diagnostic criteria for PTSD are relatively evenly balanced, and the opinions diagnosing PTSD tends to establish a link between the Veteran's current symptoms and the fear associated with his alleged in-service experiences.

4.  Competent, credible and probative evidence indicate that the Veteran experienced symptoms of hypertension in and since service.

5.  No competent, credible and probative evidence indicates that the Veteran has, or at any time pertinent the current claim on appeal has had, peripheral neuropathy of the right or left upper extremity.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1101, 1110, 5103,5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 4.125 (2016).


2.  Resolving all reasonable doubt in the Veterans favor, the criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).

3.  The criteria for service connection for peripheral neuropathy of the right  upper extremity have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  The criteria for service connection for peripheral neuropathy of the left  upper extremity have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC)). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

With respect to the service connection claims  on appeal, in a September 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  The letter also provided the information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The May 2010 rating decision reflects the initial adjudication of the claims for service connection after issuance of this letter. 

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claims, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to each claim herein decided.  The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, VA and private treatment records, and VA examination and addendum reports.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.

With respect to the July 2013 Board hearing, the Board notes that the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, the undersigned substantially complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), and that the hearing was legally sufficient.

Here, during the hearing, the undersigned VLJ enumerated the issues on appeal, to include the claims herein decided, and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding and might substantiate the claim herein decided.  Moreover, the record was held open for a period of 60 days from the date of the hearing to afford the Veteran the opportunity to provide additional evidence, and further development of he claims was subsequently ordered.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  

The Board also finds that the AOJ has substantially complied with the Board's January 2015 and October 2015 remand directives with respect to the claims decided herein, to the extent possible.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Outstanding VA Medical Center and Vet Center records were obtained, and VA examinations were conducted in February 2016.Also, the AOJ sent the Veteran a letter in November 2015 and requested that he submit a signed and completed authorization form so as to allow VA to obtain any outstanding relevant private treatment records.  Copies of the release forms (VA Forms 21-4142 and 21-4142a) were included with the letter.  The Veteran has not subsequently submitted any completed authorization form or identified any outstanding relevant private treatment provider or other source of records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A (b); see Wood v. Derwinski, 1 Vet. App. 190, 193   (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159  (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  Thus, VA has no further duty to attempt to obtain any additional treatment records.

In summary, the duties imposed by the VCAA have been considered and satisfied.  .  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.    Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) as noted above.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Laypersons are competent to report on matters observed or within his or her personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.  See 38 C.F.R. § 3.159 (a)(2) (2016); Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, retains the discretion to determine the credibility and probative value of all evidence of record, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Acquired Psychiatric Disorder

The Veteran claims that he currently suffers from PTSD as a result of his military service.  Specifically, the Veteran has related his PTSD to his duties as a medic during his service in the Republic of Vietnam.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor. See 38 C.F.R. §§ 3.304 (f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140   (1997). 

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154 (b) (West 2014).

The Board notes that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092  (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

At the outset, the Board notes that although, in addition to PTSD, the record documents diagnoses of major depressive disorder (and the appeal has been expanded to encompass such diagnosis, accordingly), the Veteran has not actually asserted that such disability had its onset in service, or asserted that such a diagnosis is otherwise related to service, and there is no medical evidence  or opinion linking any such diagnosis to service.

With respect to PTSD, however, the Board finds that, given the totality of the evidence, to particularly include the Veteran's assertions as to his in-service experiences, and the medical evidence and opinions of record, and resolving all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board finds that the criteria for service connection for PTSD are met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran served in the Republic of Vietnam from September 1965 to March 1966.  On multiple occasions during the pendency of this appeal, the Veteran described several stressors, including witnessing two helicopters crash into each other, killing or severely injuring all on board.  The Veteran has not asserted, and the evidence does not indicate, that he engaged in hand-to-hand combat with the enemy.  Moreover, no official records verifying the occurrence of any alleged in-service stressor have been received.  However, the Veteran's reports of his in-service experiences appear to be consistent with the circumstances of his service in a combat zone.  See 38 U.S.C.A. § 1154 (a) (West 2014).

Thus, like the AOJ, the Board finds that there is thus sufficient, credible evidence confirming the occurrence of in-service stressor-one which is also associated with the Veteran's alleged fear of hostile military activity.  See 38 C.F.R. § 3.304 (f)(3).

The Board now turns to remaining criteria for establishing service connection for PTSD: a diagnosis of PTSD in accordance with DSM criteria, and a link between the Veteran's symptomology and an in-service stressor. 

Diagnoses of acquired psychiatric disorders including PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the DSM-IV. See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  [Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.]

Here, the record includes conflicting medical evidence with respect to whether he meets the diagnostic criteria for PTSD.

A December 2010 letter from a VA licensed clinical social worker (LCSW) indicates that the Veteran described a helicopter crash that he watched while feeling horror and helpless as his triggering event.  After his return home, he began to experience symptoms that kept him isolated and confused.  He suffered from nightmares on a daily basis and flashbacks that occur several times per week.  He described feelings of emotional detachment and an inability to trust anyone, including his wife and children, which lasted well after his wife's death from cancer. He avoided all mention of Vietnam and preferred to stay home than to risk crowds, fireworks, or any social event.  He cited difficulty with concentration, anger issues at the job and home have kept him from realizing his full potential as a worker.  He could not fall asleep and stay asleep for more than three hours nightly and was easily startled, especially while asleep.  He had experienced depression, anxiety and panic attacks over the years.  The examining LCSW opined that the Veteran "certainly" met the criteria for an Axis I diagnosis of PTSD with his triggering event, nightmares, flashbacks, avoidance issues and anger and depression.  He was emotionally numb and has troubles trusting anyone; and he had difficulties with concentration, frequent headaches, and general anxiety.  His GAF was 45.

In January 2011, the Veteran was afforded a VA PTSD examination in connection with his claim to reopen.  The examiner found that the Veteran met the stressor criterion based on his working as a medic in Vietnam.  Additionally, the Veteran's symptoms of nightmares, avoidance of discussions, intrusive thoughts, exaggerated startle response, and sleep problems were related to his combat experiences in service.  However, the examiner found that the Veteran's avoidance was not associated to traumas in combat, but rather to his wife's death.  Therefore, the examiner concluded that the Veteran did not currently meet the criteria for PTSD.  Instead, the Veteran met the criteria for depressive disorder, NOS, which was not related to military service, and was most likely linked to his wife's death.

In February 2011, the Veteran underwent a PTSD initial evaluation at the VA mental health clinic.  He reported that, for over 30 years, he had been having problems with sleep, that he could not be in crowds, was dealing with his moods, and was not dealing with people.  He had been hospitalized once in the early 1980s at a South Chicago hospital.  He stated that he was experiencing "moods and sleep issues" precipitating this hospitalization.  He was encouraged by his wife to seek treatment at this time due to reports of suicide ideation.  His wife was worried that he would use carbon monoxide poising to take his life.  He also noted that because he was a police officer at the time, "they" said he was going in for "stress" related reasons.  He did not return to work for 1 year following this hospitalization.  Following interview and psychological evaluation, the examiner provided Axis I diagnoses of PTSD and major depressive disorder.

In a February 2015 letter, the Veteran's treating psychiatrist wrote that the Veteran was first seen at the VAMC in 2011, at which point he complained of having flashbacks during which he felt panic and would sweat.  He also reported nightmares about specific traumatic events that happened to him while in Vietnam.  He also reported trouble falling and staying asleep, getting approximately 2 to 3 hours of sleep per night.  He avoided sights and sounds that reminded him of Vietnam.  He described feeling isolated but managed to keep a small social circle of other veterans.  At that time, he was diagnosed with PTSD, given a GAF score of 35, and referred to the PTSD clinic.  The psychiatrist noted that he first saw the Veteran in August 2013 when his complaints focused on guilt including for having kept his deceased wife awake at night with his nightmares, and possibly being responsible for her brain tumor.  He also described difficulty sleeping due to nightmares.  To date, his nightmares have failed to respond to Prazosin but he has had somewhat better sleep when taking Zolpidem 5 mg at bedtime.  His other symptoms, including flashbacks, social isolation and feeling of guilt remain about the same despite treatment, which has included over 5 years of group therapy and his current medications.

In a June 2015 VA addendum opinion, a different VA physician reviewed the claims file and opined that the Veteran's depression is related to his wife's death, and not his experiences in service.  The examiner reasoned that the Veteran described her death as "difficult."  He had a "close relationship" to his wife before she died in 1989 due to a brain tumor.  Symptoms of "self-blame and guilt feelings" are often present in depressive conditions.  The fact that the symptoms of self-blame and depressive feelings manifested following the death of his wife does establish a "temporal as well as contextual relationship" to the major spousal loss after 22 years of marriage.  The examiner also opined that it is more likely than not that the Veteran did meet some of the criteria for PTSD, such as the stressor criterion, but not other required criteria such as the avoidance criterion, as elaborated in the January 2011 VA examination report.  Further, the Veteran did not have a record of impairment that is a required diagnostic criteria in PTSD, as evidenced by the fact that the Veteran was able to sustain a very productive and consistent record of work, including driving a bus for 2 and a half years, making railroad cars for 2 years, and working in the police department from 1969 to 2011.  Additionally, he did attend college for 2 years.

In a December 2015 VA addendum opinion, the examiner stated that "both of the above listed questions have already been answered by a medical opinion authored by me and dated 6/8/2015."

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The Board finds that the pertinent medicalevidence of record addressing the question of whether the Veteran has a valid diagnosis of PTSD is, at least, relatively evenly balanced.  As reflected above, VA mental health care providers have provided Axis I diagnoses of PTSD and have related the Veteran's psychiatric symptoms to his service in Vietnam.  Although the January 2011 VA examination report and the 2015 addendum report reflect conclusions that the Veteran did not have a valid diagnosis because he did not meet the avoidance criterion, these opinions are not entitled to more probative weight because they do not include discussion of relevant VA treatment records diagnosing PTSD and specifically addressing this criterion.   See, e.g., Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) and Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions)..

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert,  1 Vet. App. at 53-56..  

Accordingly, given the facts noted above, and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that the criteria for service connection for PTSD are met.  See 38 C.F.R. § 3.304 (f).

B  Hypertension

The Veteran contends that he developed hypertension while in service.  Specifically, he testified that "they wouldn't let me out of service because my blood pressure was so high."  See July 2013 Board Hearing Transcript, p. 10.

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of 90 mm.  38 C.F.R. § 4.104, DC 7101, Note (1) (2016).

In this case, a February 2016 VA examination report reveals that the Veteran has been diagnosed as having hypertension.  Thus, the currently claimed disability has been demonstrated.

There is also competent, credible evidence of hypertension symptoms in service.  Service treatment records reflect that, on March 1964 induction examination, blood pressure was recorded as 140/78 and 140/74.  On May 1966 separation examination, blood pressure was recorded as 161/92 and 162/92.

The Court has recently held that the Board may discern whether hearing loss disability exists in light of guidance from case law, even if there is no notation of hearing loss by a health care professional.  McKinney v. McDonald, 28 Vet. App. 15, 23 (2016) ("by explaining the medical basis for the naval examiner's interpretation of the audiometric test results, Hensley provided the Board" with a basis for discerning the significance of the contemporaneously recorded audiology test results").  Similarly, the Board can discern whether hypertension existed in service based on the definition in the Rating Schedule even in the absence of a specific notation of hypertension.  Here, the high blood pressure readings in service can be interpreted to indicate hypertension under DC 7101.  Thus, there is evidence of a chronic disease in service and the same chronic disease has been diagnosed after service.  38 C.F.R. § 3.303 (b) provides that where chronic disease is shown as such in service, subsequent manifestation of the same chronic disease are service connected unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008) (medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence shows that a veteran had a chronic disease in service and that he still has the same chronic disease).  It is not clear from the evidence whether chronic disease as such, i.e., hypertension, was shown in service in this case.  However, there is evidence for and against a nexus between the Veteran's current hypertension and his high blood pressure readings in service, i.e., as to whether the high blood pressure readings were early manifestations of the subsequently diagnosed hypertension.  Although the record contains negative nexus opinions, these opinions are inadequate.  The examiners did not address the pertinent evidence of record, including the blood pressure readings on discharge examination.  Stefl, supra; Nicholson, supra.

As noted, when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert,  1 Vet. App. at 53-56..  

Accordingly, given the facts outlined above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for hypertension are met.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

C.  Peripheral Neuropathy of the Right and Left Upper Extremities

The Veteran asserts that he has peripheral neuropathy of the upper extremities, described as tingling and numbness, related to his service-connected diabetes mellitus, type II.  See, e.g., May 2010 statement.

Review of the medical evidence reveals no indication that the Veteran has, or at any point pertinent to this claim, has had, peripheral neuropathy affecting either upper extremity.  VA treatment records reflect that, in August 2013, the Veteran complained of pain, numbness, and tingling in the feet and legs.  On physical examination, sensation was intact bilaterally to monofilament testing.  There were no focal deficits.  The Veteran underwent sudomotor sweat testing and an electromyograph (EMG) in September 2013, both of which were negative for any evidence of peripheral neuropathy.  On February 2016 VA examination, strength testing, light touch/monofilament testing position sense, and vibration sensation were normal in the upper extremities.  There was no muscle atrophy or trophic changes in the upper extremities.  The examiner opined that the Veteran did not have any upper extremity diabetic peripheral neuropathy.   As the examiner's opinion clearly was based on examination of the Veteran, and testing results, the Board finds it probative of the fundamental question of diagnosis upon which this claim turns.  See Stefl, supra; Nieves, supra.  Significantly no contrary medical evidence or opinion-i.e., evidence or opinion that, in fact, establishes a diagnosis of peripheral neuropathy of either upper extremity-has been presented or identified.

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain, 21 Vet. App. at 321.  Here, however, there is no competent evidence indicating that the Veteran has, or at any point pertinent to the current claim, has had, peripheral neuropathy of either extremity; rather, the only probative evidence on this point weighs against the claim 

In addition to the medical evidence discussed above, the Board has considered the lay assertions of record-particularly, the Veteran's expressed belief that he has peripheral neuropathy affecting his upper extremities that is related to service or service-connected type II diabetes mellitus.  However, such assertions do not provide persuasive support for the claim.  While the Veteran is certainly competent to describe matters within his personal knowledge, as a layperson not shown to have appropriate medical training and expertise, he is not competent to render a probative opinion on a complex medical matter, such as a diagnosis of a complex medical disability involving internal processes, such as peripheral neuropathy, and the etiology of any such diagnosed disability.  As, with respect to these claims, the question of diagnosis (and, if established, medical nexus) may not be competently addressed by lay evidence, the lay statements of record do not constitute competent, probative evidence on this point. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Woehlaert v. Nicholson, 21 Vet. App. 456   (2007).  As it follows, then, that lay assertions in this regard have no probative assertion, the Veteran can neither support his claim, nor counter the probative medical evidence and opinion of record, on the basis of his own lay assertions, alone.

For all the foregoing reasons, the claims for service connection for peripheral neuropathy affecting the right and left upper extremities must be denied.  In reaching the conclusion to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and  probative evidence supports the fundamental matter of current disability, and the only such evidence to address this point weighs against the claim, that  doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102;  Gilbert, supra.

ORDER

Service connection for PTSD is granted.

Service connection for hypertension is granted.

Service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected disability, is denied.

Service connection for peripheral neuropathy of the left  upper extremity, to include as secondary to service-connected disability, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


